Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on June 10, 2022.  Claims 1-19 are pending.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

Claims

10. (Currently Amended) A data processing apparatus for an Unmanned Aerial Vehicle (UAV), the UAV comprising a flight controller, an electronic governor and at least one voltage division component, the flight controller is connected to the electronic governor by a bus, wherein the flight controller is configured to perform 
collecting a voltage division voltage parameter of the at least one voltage division component and a power voltage parameter, wherein the least one voltage division component comprises a voltage division circuit; 
obtaining a voltage ratio parameter according to the voltage division voltage parameter and the power voltage parameter;
acquiring a resistance ratio parameter of the at least one voltage division component; 
when the voltage ratio parameter meets a preset resistance ratio threshold range of the resistance ratio parameter, addressing the electronic governor according to the preset resistance ratio threshold range of the resistance ratio parameter to obtain an address of the electronic governor; and 
receiving a control instruction of the flight controller based on the address of the electronic governor.
 
Allowable Subject Matter
Claims 1-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666